In the United States Court of Federal Claims
                       Nos. 21-1030C, 21-1041C, 21-1043C & 21-1053C
                               Originally Filed: March 29, 2021
                                   Re-issued: April 14, 20211
    ________________________________________
                                                     )
    SIRIUS FEDERAL, LLC                              )
    (f/k/a FORCE 3, LLC),                            )
    CDW GOVERNMENT LLC,                              )
    COUNTERTRADE PRODUCTS, INC., and                 )
    BLUE TECH INC.,                                  )
                                                     )
                          Plaintiffs,                )
                                                     )
        v.                                           )
                                                     )
    THE UNITED STATES,                               )
                                                     )
                          Defendant,                 )
                                                     )
        and                                          )
                                                     )
    TELOS CORPORATION, and                           )
    RED RIVER TECHNOLOGY LLC,                        )
                                                     )
                          Defendant-Intervenors. )
    ________________________________________ )


David A. Edelstein, Asmar, Schor & McKenna, PLLC, Washington, D.C., for Plaintiff Sirius
Federal, LLC (f/k/a FORCE 3, LLC). Laurence Schor, of counsel.

David Y. Yang, K&L Gates LLP, Seattle, WA, for Plaintiff CDW Government LLC. Stuart B.
Nibley, Erica L. Bakies, Sarah F. Burgart, and Melody A. Alemansour, of counsel.

Scott F. Lane, Thompson Coburn LLP, St. Louis, MO, for Plaintiff CounterTrade Products, Inc.
Katherine S. Nucci and Jayna Marie Rust, of counsel.

Paul F. Khoury, Wiley Rein LLP, Washington, D.C., for Plaintiff Blue Tech Inc. Brian G.
Walsh, Cara L. Lasley, Sarah B. Hansen, and Adam R. Briscoe, of counsel.



1
 The Court initially filed this opinion under seal so that the Parties could propose redactions.
The redactions are indicated by bracketed ellipses (“[ … ]”) below.
Reta E. Bezak, Trial Attorney, United States Department of Justice, Civil Division, Washington,
D.C., with whom were Brian M. Boynton, Acting Assistant Attorney General, Robert E.
Kirschman, Jr., Director, Patricia M. McCarthy, Assistant Director, Catharine Parnell and Bret
Vallacher, Trial Attorneys, and Jaron E. Chriss, General Services Administration, Office of the
General Counsel, Southeast Sunbelt Division, Senior Assistant Regional Counsel, of counsel.

C. Peter Dungan, Miles & Stockbridge P.C., Washington, D.C., for Defendant-Intervenor Telos
Corporation. Roger V. Abbott and Jarrod R. Carman, of counsel.

Gregory R. Hallmark, Holland & Knight LLP, Tysons, VA, for Defendant-Intervenor Red River
Technology LLC. Amy L. Fuentes and Kelsey M. Hayes, of counsel.

                                    OPINION AND ORDER

MEYERS, Judge.

        Pending before the Court in this multi-party consolidated protest are two motions for
preliminary injunctive relief and two motions to dismiss three of the Plaintiffs. The motions for
preliminary injunctive relief seek to prohibit the Government from issuing any orders against the
disputed Blanket Purchase Agreements while this action is pending. The motions to dismiss,
filed by the Defendant-Intervenors but not the Government, allege that three of the Plaintiffs lack
standing. For the reasons explained below, the pending motions are each denied.

I.     Factual Background

       A.      The Solicitation.

       On March 4, 2019, the United States, acting through the General Services
Administration, Federal Acquisition Service, Information Technology Category (“GSA” or the
“Government” or the “Agency”) issued RFQ No. 47QTCA-19-Q-0009 (the “RFQ”) for the “2nd
Generation Information Technology Blanket Purchase Agreement” program (“2GIT”). Sirius
Federal Compl. ¶¶ 1, 10; CDW-G Compl. ¶¶ 1, 10; CounterTrade Compl. ¶¶ 1, 13; Blue Tech
Compl. ¶¶ 1, 29. The RFQ contemplated the award of multiple firm-fixed-price BPAs under
FAR 8.405-3(b) with a five-year period of performance. RFQ § 4, D. Appx at 142; RFQ § 6, D.
Appx at 152. Under this procurement, GSA sought multiple award BPAs for IT “hardware and
software commodities, ancillary supplies and services as a follow on to the First Generation
Information Technology (1GIT) BPAs.” See RFQ § 2.1, D. Appx at 141. The RFQ anticipated
nine BPA awards, but GSA reserved the right to make additional awards at its discretion. RFQ §
15.1, D. Appx at 187-88.

        The 2GIT BPAs “will contain attributes not found in other IT commodity acquisitions
solutions within the Federal Government” and will “decrease costs, reduce paperwork and save
time by eliminating the need for repetitive, individual purchases from the GSA Schedule
contract.” RFQ § 2.2, D. Appx at 142. 2GIT also incorporates security and supply chain risk
management procedures. See RFQ § 5, D. Appx at 145-46. Based upon these attributes, the
United States Air Force “has decided to make the 2GIT BPA a mandatory use vehicle for the


                                                2
replacement of the NETCENTS-2 Products IDIQ contract,” which expired in 2019. RFQ § 2.2,
D. Appx at 142; see also CDW-G Compl. at 1.

        The 2GIT RFQ describes the basis for awards as a tradeoff of non-price factors and price.
RFQ § 15.1, D. Appx at 187. The RFQ states that “[t]he Government will consider all non-price
and price factors in addition to a comparative consideration of price, special features, [and]
administrative costs to meet the Government’s needs . . . . All evaluation factors other than cost
or price, when combined, are significantly more important the cost or price.” Id. The
solicitation also notes that a goal of the multiple award BPAs is to provide a broad network of
original equipment manufacturers (“OEMs”). RFQ § 15.1, D. Appx at 187-88. The RFQ notes
that GSA may adjust the number of awardees in furtherance of the goal of broad OEM coverage.
RFQ § 15.1, D. Appx at 188.

        The RFQ identifies four non-price factors: (1) breadth of OEMs (“BOEM”); (2) relevant
experience; (3) socioeconomic considerations; and (4) supply chain risk management (“SCRM”).
RFQ “Non-Price Factors”, D. Appx at 189. Quotes largely consist of self-scoring assessments
for each factor. The RFQ cautions that exaggerated self-scoring assessments could result in the
quoter’s elimination from further consideration. RFQ “Non Price Factors (e)”, D. Appx at189.

         The price factor consists of a market basket evaluation in which quoters provide a quote
for each product in a market basket compiled by GSA. RFQ § 15.2.1, D. Appx at 190. The RFQ
warns that “[q]uoters must quote on each item in the market basket” and that “[q]uoters must
quote products that meet or exceed the minimum salient characteristics specified for each item
listed in the market basket.” Id. The RFQ also requires quoters to “submit documentation to
support their claim that each product they quoted meets the minimum salient characteristics
specified.” Id. The required supporting documentation included submission of specification
sheets on each OEM—that is, technical data sheets or product brochures that summarize “the
performance and other characteristics of a product in sufficient detail that allows the evaluation
team to understand what the product is and if the item meets or exceeds the Government[’]s
minimum salient characteristics of the item requested.” RFQ § 15.2.1, D. Appx at 191. If a
quoter does not include all items in the market basket or if its quoted items are deemed
technically unacceptable, the quoter will be eliminated and ineligible for award unless the
deficiency was cured. RFQ § 15.2.1.1.3, D. Appx at 193.

        The RFQ allows for the use of Contractor Teaming Arrangements (“CTAs”). See RFQ §
10.10, D. Appx at 155. CTA Team Members, like their CTA Team Lead counterparts, are
required to have IT Schedule 70 contracts. Id. The RFQ requires CTAs to provide a copy of
their CTA agreements along with their quotes but does not otherwise place constraints on the
form or format of these agreements. D. Appx at 156. In the event a CTA is chosen for award,
the RFQ expressly addresses that CTA Team Members are not Subcontractors and summarizes
the key differences. See RFQ “CTAs versus Prime/Subcontractor Relationships”, D. Appx at
159 (stating among other differences that “Each team member has privity of contract with the
government and can interact directly with the government.”).

       B.      Procurement History.


                                                3
        GSA initially made awards under the RFQ in November 2019. See D. Appx 879.
Several unsuccessful bidders subsequently filed protests at the Government Accountability
Office (“GAO”) and, as a result, GSA took corrective action in December 2019. D. Appx 879.
In May 2020, the Agency again issued awards, and again numerous unsuccessful bidders filed
GAO protests, resulting in another corrective action. D. Appx 880-81.

        On August 10, 2020, GSA issued Amendment 18 to the RFQ which, among other things,
changed the basis of award from Highest Rated Quoters with a Fair and Reasonable Price to a
best value tradeoff approach. D. Appx 881; see also D. Appx 187. Quoters were cautioned to
closely review the entire revised solicitation document. See, e.g., D. Appx 138, 186, 223
(“Quoters are expected to examine this entire revised BPA solicitation document. Failure to do
so will be at the Quoter’s own risk.”). Revised quotes were due on August 31, 2020. D. Appx
136. On August 18, 2020, the Agency issued Amendment 19 to update the BOEM self-scoring
assessment. D. Appx 256-57. GSA issued a final amendment, Amendment 20, on August 31,
2020 solely to extend the closing time for quotes an additional hour because of a short period of
submission portal inaccessibility. D. Appx 258.

       GSA received 27 quotes in response to the revised solicitation. The 27 quotes were
submitted through CTA submissions—that is, numerous contractors entered into agreements
whereby the team members combined their capabilities to meet the procurement requirements.
See D. Appx155-59 (describing CTAs); see also D. Appx 886-87 (identifying the number of
team members participating in each quote). The solicitation did not preclude individual
companies from participating in more than one quote, and therefore many companies were
members of more than one team. See, e.g., D. Appx 981-84. CTA members, unlike
subcontractors, would be considered in privity with the Government for the work they were to
perform if their teams were chosen for award. D. Appx 159. CounterTrade submitted a quote as
team lead but was also a member of another team that obtained a BPA award, led by [ … ]. See
D. Appx 981; see also D. Appx 32-42. Sirius Federal (formerly known as Force 3, LLC) was a
member of [ … ] winning teams, D. Appx 982, and Blue Tech was a member of [ … ] winning
teams, D. Appx 981. CDW-G submitted a quote as a team lead but was not a member of any
winning team. D. Appx 886, 981.

        GSA also engaged in two rounds of confer sessions with the quoters. D. Appx 901.
Relevant to CounterTrade’s Motion for Preliminary Injunction, on November 25, 2020, GSA
informed CounterTrade (in its position as team lead), via a Confer Session Notice, that some of
its items exceeded the minimum salient characteristics which [ … ]. See CounterTrade Compl.
¶¶ 38-39. The Confer Session Notice also provided CounterTrade the fair opportunity to revise
its quote. Id. at ¶ 43.

        At the conclusion of the confer sessions, the Agency conducted evaluations of each factor
for each quote. Finally, the contracting team considered the evaluations and engaged in a best
value determination analysis that included a comparative evaluation of quoters’ non-price and
price quote features. D. Appx 945-77. GSA ultimately selected nine quoters for award. D.
Appx 975-76. GSA informed Plaintiffs of the award decision on February 18, 2021. Sirius
Federal Compl. ¶ 37; CDW-G Compl. ¶ 45; CounterTrade Compl. ¶ 46; Blue Tech Compl. ¶ 44.


                                                4
II.    Procedural Background.

         On March 5, 2021, Sirius Federal, LLC (“Sirius Federal”) filed its bid protest with this
Court (“Sirius Federal Compl.”). ECF No. 1. On March 9, 2021, CDW Government LLC
(“CDW-G”) filed its related bid protest with this Court (“CDW-G Compl.”). Case No. 21-1041,
ECF No. 1. On March 10, 2021, CounterTrade Products, Inc. (“CounterTrade”) filed its related
bid protest with this court (“CounterTrade Compl.”). Case No. 21-1043, ECF No. 1. On March
11, 2021, Blue Tech Inc. (“Blue Tech”) filed its related bid protest with this Court (“Blue Tech
Compl.”). Case No. 21-1053, ECF No. 1. These four related bid protests were consolidated with
Sirius Federal as the lead case because they concern the same solicitation and contain factual and
legal commonalities. ECF No. 12, ECF No. 22, ECF No. 27. On March 9, 2021, CDW-G filed
its Motion for Preliminary Injunction and Memorandum in Support (“CDW-G Mot.”). Case No.
21-1041, ECF No. 5. On March 12, 2021, CounterTrade filed its Motion for Preliminary
Injunction, ECF No. 39, and Memorandum in Support, ECF No. 40 (“CounterTrade Mot.”).
Neither Sirius Federal nor Blue Tech sought preliminary Injunctive Relief. On March 17, 2021,
Defendant-Intervenor Telos Corporation (“Telos”) filed a Motion to Dismiss under Rule of the
United States Court of Federal Claims (“RCFC”) 12(b)(1) for lack of subject matter jurisdiction
(“Telos MTD”), ECF No. 52, and Defendant-Intervenor Red River Technology LLC (“Red
River”) filed a Motion to Dismiss under RCFC 12(b)(1) for lack of subject matter jurisdiction
(“Red River MTD”), ECF No. 55. Also on March 17, 2021, the Government filed its Response
to CDW-G’s and CounterTrade’s Preliminary Injunctions (“Def. Resp.”), ECF No. 53, and Red
River filed its Response to CDW-G’s and CounterTrade’s Preliminary Injunctions (“Red River
Resp.”), ECF No. 54. On March 19, 2021, CounterTrade filed its Reply in Support of its Motion
for Preliminary Injunction and Response to Defendant-Intervenors’ Motions to Dismiss
(“CounterTrade Reply” or “CounterTrade Resp.”). ECF No. 56. On March 19, 2021, Blue Tech
filed its Response to Defendant-Intervenors’ Motions to Dismiss (“Blue Tech Resp.”), ECF No.
57, and Sirius Federal filed its Response to Defendant-Intervenors’ Motions to Dismiss (“Sirius
Federal Resp.), ECF No. 58. Lastly, on March 19, 2021, CDW-G filed its Reply in Support of
its Motion for Preliminary Injunction (“CDW-G Reply”). ECF No. 59. Oral argument was
heard on both the Motions to Dismiss and Motions for Preliminary Injunction on March 22,
2021. These matters are now ripe for review.

III.   Defendant-Intervenors’ Motions to Dismiss.

        Given that some, but not all, of the numerous parties are subject to the motions to
dismiss, a quick summary about which parties bring or are subject to the pending motions is in
order before wading into the various arguments. Defendant-Intervenors Telos, ECF No. 52, and
Red River, ECF No. 55, move to dismiss the complaints of Plaintiff Sirius Federal (formerly
known as Force 3, LLC), CounterTrade, and Blue Tech for lack of standing under RCFC
12(b)(1). Because many of the arguments are common to multiple parties, the Court will refer to
Telos and Red River collectively as “Defendant-Intervenors” and to Sirius, Blue Tech, and
CounterTrade collectively as “Plaintiff-Awardees.” The motions to dismiss do not challenge
Plaintiff CDW-G’s standing. The Government does not move to dismiss any Plaintiff’s
complaint.

       A.      Standard of Review.

                                                5
        Whether this Court has jurisdiction to decide the merits of a case is a threshold matter.
See PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1365 (Fed. Cir. 2007). The burden of proving
that the Court of Federal Claims has subject matter jurisdiction over a claim lies with the party
seeking to invoke its jurisdiction. Alder Terrace, Inc. v. United States, 161 F.3d 1372, 1377
(Fed. Cir. 1998). This burden must be established by a preponderance of evidence. Reynolds v.
Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). When deciding a Rule
12(b)(1) Motion to Dismiss, the Court “must accept as true all undisputed facts asserted in the []
complaint and draw all reasonable inferences in favor of the [non-movant].” Acevedo v. United
States, 824 F.3d 1365, 1368 (Fed. Cir. 2016) (quoting Trusted Integration, Inc. v. United States,
659 F.3d 1159, 1163 (Fed. Cir. 2011).) Further, the Court “presumes that general allegations
embrace those specific facts that are necessary to support the claim.” Lujan v. Nat’l Wildlife
Fed’n, 497 U.S. 871, 889 (1990). When making its determination, the Court is allowed to
consider not only “the allegations in the complaint, [but] may also look to ‘matters incorporated
by reference or integral to the claim, items subject to judicial notice, [and] matters of public
record.’” A&D Auto Sales, Inc., v. United States, 748 F.3d 1142, 1147 (Fed. Cir. 2014) (quoting
5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed.
2004)); see Terry v. United States, 103 Fed. Cl. 645, 652 (2012) (collecting cases). If the Court
determines that it lacks subject matter jurisdiction, “the court must dismiss the action.” RCFC
12(h)(3).
       B.      The challenged Plaintiffs have established their standing.

        The question presented is whether the Plaintiff-Awardees, which are members of teams
that won BPA awards in this procurement, have standing to pursue their protest actions
challenging the Government’s rejection of their quotes as team leads. According to Defendant-
Intervenors, the Plaintiff-Awardees status as CTA Team Members defeats their standing here.
Because “standing is a threshold jurisdictional question,” the Court is required to decide this
issue before proceeding to the merits. Myers Investigative & Sec. Servs., Inc. v. United States,
275 F.3d 1366, 1369 (2002) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102-04
(1998)).

        The Tucker Act gives this Court “jurisdiction to render judgment on an action by an
interested party objecting to . . . the award of a contract . . . .” 28 U.S.C. § 1491(b)(1). “The
standing issue in this case is framed by 28 U.S.C. § 1491(b)(1), which we have found imposes
more stringent standing requirements than Article III.” Weeks Marine, Inc. v. United States, 575
F.3d 1352, 1359 (Fed. Cir. 2009). Because the Tucker Act does not define “interested party,” the
Federal Circuit has determined that the proper definition is found in the Competition in
Contracting Act (“CICA”). Am. Fed’n of Gov’t Emps., AFL–CIO v. United States, 258 F.3d
1294, 1302 (Fed. Cir. 2001) (“We therefore construe the term ‘interested party’ in § 1491(b)(1)
in accordance with the CICA.”); see also Eskridge & Assocs. v. United States, 955 F.3d 1339,
1344 (Fed. Cir. 2020); Sys. Application & Techs., Inc. v. United States, 691 F.3d 1374, 1382
(Fed. Cir. 2012). Applying the “interested party” definition from the CICA (31 U.S.C. §
3551(2)(A)), the Federal Circuit has limited standing under § 1491(b)(1) to “actual or
prospective bidders or offerors whose direct economic interest would be affected by the award of
the contract or by failure to award the contract.” Eskridge & Assocs., 955 F.3d 1339, 1344 (Fed.

                                                6
Cir. 2020) (quoting Myers Investigative & Sec. Servs., Inc. v. United States, 275 F.3d 1366, 1370
(Fed. Cir. 2002)).

        Because it is beyond dispute that Plaintiff-Awardees are actual bidders, the dispute
focuses on the second prong of the “interested party” definition—whether Plaintiff-Awardees’
“direct economic interest” would be affected by the Government’s failure to award the contract.
See Telos MTD at 6 (focusing on the “direct economic interest” prong); Red River MTD at 3
(same). What constitutes a sufficient “direct economic interest” for standing is dependent upon
the procedural posture of the protest at hand. Sys. Application & Techs., Inc., 691 F.3d at 1382
(“A protest will, by its nature, dictate the necessary factors for a ‘direct economic interest.’”)
(citation omitted). To satisfy the “direct economic interest” element, plaintiffs in post-award
protests must show they had a “substantial chance” of receiving the contract award. Info. Tech.
& Applications Corp. v. United States, 316 F.3d 1312, 1319 (Fed. Cir. 2003) (“To establish
prejudice, [plaintiff] must show that there was a ‘substantial chance’ it would have received the
contract award but for the alleged error in the procurement process.”) (citation omitted). Here,
Plaintiff-Awardees have alleged that but for the Government’s challenged errors in evaluating
theirs or other proposals, they would have a substantial chance of award. The Defendant-
Intervenors do not challenge any of this. Instead they argue that the Plaintiff-Awardees
automatically lack standing because they are members of CTA Teams that won BPA awards.
These arguments are not convincing.

         First, the notion that awardees can never have bid protest standing has been soundly
rejected by this Court. As the Court held in National Air Cargo Group, Inc. v. United States,
126 Fed. Cl. 281, 295 (2016), “status as a contract awardee does not by itself deprive this court
of bid protest jurisdiction.” As another member of this Court recently explained, “an awardee
still has an ‘economic interest’ in ‘stopping the government from stepping outside stated
procurement terms in making further awards.” PAE-Parson Global Logistics Services, LLC v.
United States, 145 Fed. Cl. 194, 199 (2019) (quoting Nat’l Air Cargo Grp., 126 Fed. Cl. at 295);
see also Fluor Intercontinental, Inc. v. United States, 147 Fed. Cl. 309, 323-24 (2020) (finding
standing when awardees challenged awards of “more valuable IDIQ contracts to other offerors”).

        Second, the motions to dismiss rely upon cases that hold the Court lacks protest
jurisdiction over cases challenging the plaintiff’s own contract award. Indeed many of these
cases addressed pre-award protests that challenged the terms of the procurement and held that the
plaintiff loses standing to maintain such a challenge upon award. See Telos MTD at 6
(collecting cases). But these cases do not support the argument here that Plaintiff-Awardees lack
standing to challenge the Government’s rejection of their quotes simply because they are
members of CTA Teams led by others that won awards. For example, MLS-Multinational
Logistic Services, Ltd v. United States, 143 Fed. Cl. 341 (2019), is a case in which a contract
awardee sought to change the terms of its existing contract through the protest process. Because
MLS did not allege any fault in the Government’s award decision, the court determined that the
protest was “more consistent with a pre-award protest seeking to change the terms of the
solicitation” and that an awardee performing under a contract did not have standing to bring a
pre-award protest. Id. at 370-75. Instead, the court noted that awardees must pursue a Contracts
Disputes Act (“CDA”) claim to challenge terms within their contract. Id. at 376. Here, Plaintiff-
Awardees are specifically alleging error in the Government’s evaluation and award decisions that

                                                 7
prevented them from obtaining separate awards. CounterTrade Resp. at 8 (“CounterTrade has
alleged violations of procurement law by GSA in making the BPA awards, and it has a
substantial chance of receiving a BPA award as a team lead if it is determined that such
violations occurred.”); Blue Tech Resp. at 7 (“But Blue Tech is not challenging the terms of its
own Team Member award. Rather, it is challenging the Agency’s failure to award it a BPA as a
Team Lead.”); Sirius Federal Resp. at 7. (“Sirius Federal is protesting a selection issue; its
Complaint is a ‘protest’ Complaint that ‘stem[s] from [its] status as offeror[], not
awardee[].’”)(internal citations omitted).

        It is certainly true that MLS-Multinational Logistic “pointed out that ‘a number of
decisions by judges of the United States Court of Federal Claims’ support the proposition that
contract awardee’s lack standing to bring protests under this court’s bid protest jurisdiction and
are limited to raising claims under the court’s [CDA] jurisdiction.” Telos MTD at 6, ECF No. 52
(citing MLS-Multinational Logistic, 143 Fed. Cl. 341, 361-66 (2019) (collecting cases)). But
these cases are similarly distinguishable as cases that challenge terms of existing contracts rather
than challenging an award decision. See TransAtlantic Lines LLC v. United States, 126 Fed. Cl.
756 (2016) (rejecting protest standing for claim that the Government’s refusal to accept proposed
rates after the contract award was a violation of the Cargo Preference Act of 1904); ITility, LLC
v. United States, 124 Fed. Cl. 452 (2015) (rejecting protest standing when plaintiff challenged a
CPARS evaluation of it under a contract it was performing); Kellogg Brown & Root Services,
Inc. v. United States, 117 Fed. Cl. 764 (2014) (rejecting protest standing for a contract dispute
over the close out method for an existing contract that plaintiff had performed on for more than
ten years); Trailboss Enterprises, Inc. v. United States, 111 Fed. Cl. 338 (2013) (rejecting
standing when plaintiff alleged after contract formation that its pricing was no longer valid and
sought to enjoin the Airforce from “compelling” it to perform under the contract); Diversified
Maintenance Systems, Inc. v. United States, 103 Fed. Cl. 431 (2012) (rejecting protest standing
in a breach of contract case that plaintiff alleged fell under this Court’s jurisdiction because it
was “in connection with a procurement”); Outdoor Venture Corp. v. United States, 100 Fed. Cl.
146 (2011) (rejecting protest standing when plaintiff was awarded a contract and attempted to
protest the threatened termination of that contract for convenience). But none of the plaintiffs in
these cases asserted that a contract was improperly awarded or that a quoter was not awarded a
contract when they should have, as Plaintiff-Awardees allege here. These cases thus stand for
the uncontroverted proposition that a contractor may not circumvent the CDA by invoking this
Court’s protest jurisdiction. Plaintiff-Awardees are not attempting to do so here; indeed, there is
no provision of the CDA that allows a disappointed bidder to challenge the Government’s
evaluation of its proposal.

        Finally, the Defendant-Intervenors argue that Plaintiff-Awardees cannot qualify as
“interested parties” because they have already received BPA awards as CTA Team Members.
Telos MTD at 7; Red River MTD at 3. Telos additionally maintains that “to the extent that
Plaintiff-Awardees are affected by the Agency’s decision not to provide them with additional
awards, the impact is too speculative to constitute a direct economic interest.” Telos MTD at 7.
Red River furthers this point by asserting, “[n]one [of the Plaintiff-Awardees] has a substantial
chance of becoming any more of an awardee than it already is.” Red River MTD at 3. This
argument rings hollow. Both Defendant-Intervenors moved to intervene in this case under
RCFC 24(a). According to Telos, it “invested substantial time and money in the preparation of

                                                 8
its proposal that led to the award protested in this action and, by intervening, Telos will be able
to protect its investment.” ECF No. 11 at 2. Similarly, “Red River seeks to intervene to protect
its interest in the Blanket Purchase Agreement (‘BPA’) awarded to Red River by the General
Services Administration (‘GSA’) . . . .” ECF No. 14 at 1. These arguments certainly appear to
be based on the awards to the Defendant-Intervenors as team leads rather than the award made to
[ … ], the lead of a team that both Defendant-Intervenors are members of. It is thus hard to
accept that Defendant-Intervenors can have a sufficient interest in defending their award as a
team lead while arguing that the Plaintiff-Awardees do not.

        In any event, there are some significant differences in being awarded a contract as a team
lead and as a team member. It bears noting that the Defendant-Intervenors only submitted one
quote in response to the RFQ for which they each led teams. And the RFQ provides that “BPA
Holders/Team Leads” may add or remove members of their teams, meaning that team members
do not appear to have the assurance that they will retain their status as team members on teams
that they do not lead. RFQ § 10.13, D. Appx at 163. While the Defendant-Intervenors argue that
this provision applies to all team leads and team members, that interpretation fails to account for
the fact that changes will be made through a “BPA modification signed by the BPA Contracting
Officer.” Id. Because only the team lead is permitted to communicate with the BPA Contracting
Officer after award, RFQ § 10.10, D. Appx at 157, it does not follow that anyone other than the
team lead is able to remove other team members under the RFQ’s terms. Finally, the
Government itself understood that it was making nine awards under the RFQ. See D. Appx at
981 (listing the “nine awardees and their CTA Team members”) (emphasis added).

      Because Plaintiff-Awardees meet the “substantial chance” standard constituting a “direct
economic interest,” they have standing to pursue their protests.

IV.    Plaintiffs’ Motions for Preliminary Injunctive Relief.

        “[A] party is entitled to a preliminary injunction if: (1) the party has a likelihood of
success on the merits; (2) the party will be irreparably harmed without injunctive relief; (3) the
balance of hardships favors the petitioning party; and (4) the public interest favors the grant of
injunctive relief.” Akal Security, Inc. v. United States, 87 Fed. Cl. 311, 317 (2009) (citing Erico
Int’l Corp. v. Vutec Corp., 516 F.3d 1350, 1353–54 (Fed. Cir. 2008)). “No single factor is
determinative, and ‘the weakness of the showing regarding one factor may be overborne by the
strength of the others.’” Id. (quoting FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir.
1993)). “Conversely, ‘the absence of an adequate showing with regard to any one factor may be
sufficient’ to deny preliminary injunctive relief.” Cashman Dredging & Marine Contracting
Co., LLC v. United States, 148 Fed. Cl. 58, 63 (2020) (quoting FMC, F.3d at 427). “Preliminary
injunctive relief is characterized as an extraordinary remedy.” Id. “Nevertheless, the decision to
award such relief is within the discretion of the court.” Id.




                                                 9
       A.    Neither CDW-G nor CounterTrade has established a likelihood of success on
       the merits.

         The first factor in deciding whether to grant preliminary injunctive relief concerns the
plaintiff’s likelihood of success on the merits. “‘[W]hen analyzing the likelihood of success
factor, the trial court, after considering all the evidence available at this early stage of the
litigation, must determine whether it is more likely than not that the challenger will be able to
prove at trial’ the validity of its claim.” Eskridge Rsch. Corp. v. United States, 92 Fed. Cl. 88, 97
(2010) (quoting Titan Tire Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1379 (Fed. Cir.
2009)). In bid protest actions, a plaintiff’s success on the merits turns on whether the Court finds
that the procurement decision in dispute was “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” Akal Sec., 87 Fed. Cl. at 315 (citing 5 U.S.C. §
706(2)(A)).

               1.      CDW-G does not establish a likelihood of success.

         CDW-G makes three arguments regarding its likelihood of success on the merits. First,
CDW-G contends that the Government “arbitrarily and capriciously evaluated the offerors’
quotes under the BOEM Factor by failing to hold offerors to the strict requirements for the
supporting documentation required under this factor.” CDW-G Mot. at 7. Second, CDW-G
asserts that the Government arbitrarily and capriciously evaluated the offerors’ submissions
under the Price Factor by improperly allowing end-of-life and/or products that failed to meet
minimum salient characteristics. Id. at 9. Third, CDW-G argues that the Government
improperly conducted the best-value tradeoff as required by the RFQ and “instead mechanically
tallied offerors’ scores to select BPA awardees.” Id. at 9-10. Each argument will be addressed
in turn.

                       a)    CDW-G is unlikely to succeed in arguing that the Government
                       improperly evaluated offerors’ submissions under the BOEM Factor.

        CDW-G asserts that the Government must have arbitrarily and capriciously failed to
adhere to the documentation requirements added to the RFQ in Amendments 18 & 19. Id. at 7.
According to CDW-G, the only way to meaningfully increase a quoter’s BOEM score was to add
new OEMs to a quote and provide the additional documentation. CDW-G Mot. at 7. Because
offerors only had 15 business days from August 10, 2020 to August 31, 2020 to provide brand
new OEM documentation required by Amendments 18 & 19, CDW-G concludes that “[i]t is
simply improbable that any offerors could have materially increased their scores” for the BOEM
Factor. Id. at 7-8.

       But CDW-G’s premise is flawed. First, quoters had two months’ notice of the additional
documentation requirements. As the Government explains, a draft of Amendment 18 that
included the additional documentation requirements was sent to quoters on July 1, 2020. Def.
Resp. at 12-13 (citing D. Appx at 131-32). When the Government sent a second draft of
Amendment 18 to quoters on July 23, 2020, the Government advised quoters “use this time
before quotes are officially due in response to the official Amendment 0018 to solidify any
changes necessary to their Schedule contracts, fix any Letter of Supply issues, obtain new pricing
as necessary, [and] begin completing Attachment B – Breadth of OEMS – AMD 18 that is
                                                 10
attached to this email.” Id. at 13 (citing D. Appx at 134). CDW-G appears to concede this point
in its Reply but insists that the lack of documentation confirming that all BOEM documentation
is valid means that the Government ignored the requirement. CDW-G Reply at 6-7. This turns
the analysis on its head because the Court assumes the Government acted in compliance with the
law unless shown otherwise. E.g., Impresa Construzioni Geom. Domenico Garufi v. United
States, 238 F.3d 1324, 1338 (Fed. Cir. 2001) (“[I]n determining whether to require an
explanation, the agency decision is entitled to a presumption of regularity. Because of that
presumption of regularity, the agency should not be required to provide an explanation unless
that presumption has been rebutted by record evidence suggesting that the agency decision is
arbitrary and capricious. The litigant challenging that presumption necessarily bears a heavy
burden.”) (internal citations omitted).

        Second, the Government points out that there was not a 15-day, or even a two-month,
period in which quoters were able to establish relationships with new OEMs. The CTA Teams
submitted their quotes for the second round of evaluation on May 6, 2019. Def. Resp. at 12
(citing CDW-G Compl. ¶¶ 14, 19 & D. Appx at 44-46). Thus, CTA Teams had from May 6,
2019 until August 31, 2020 to establish new relationships and add OEMs to their proposal.
CDW-G fails to explain why this was insufficient time to establish new OEM relationships.

        Finally, and most importantly, CTA Teams could also add OEM coverage to their quotes
by [ … ], which would increase their BOEM scores. Def. Resp. at 13 (comparing D. Appx at 48-
49 with 886-87). Indeed, this is what several CTA Teams did, including the Defendant-
Intervenors. Id. CDW-G’s only response to these facts is by taking issue with the possibility
that [ … ] could increase the score, noting that six offerors [ … ] and their BOEM Factor scores
decreased. CDW-G’s Reply at 7. This does nothing to change the fact that awardees did
increase their scores through [ … ].

       Accordingly, the Court finds that CWD-G has not shown that it is likely to succeed on
the merits on the theory that the Government arbitrarily and capriciously disregarded the
requirements of the RFQ relating to the BOEM Factor.

                      b)      CDW-G is unlikely to succeed in arguing that the government
                      arbitrarily and capriciously evaluated the offerors’ submissions under the
                      price factor.

        CDW-G’s next argues (in a total of two paragraphs) that the Government must have
disregarded the RFQ’s requirements “because the average price of awardees is unrealistic as
compared to the requirements.” CDW-G Mot. at 9. According to CDW-G, the only way that
awardees could quote such low prices was to bid “prohibited end-of-life or discontinued products
or for products that do not meet the minimum specifications required by the RFQ.” CDW-G
Mot. at 9. Here too, CDW-G argues that the Government failed to document how it assessed
quotes to determine if prohibited end-of-life products were included. In CDW-G’s terms,

              the [Defendant’s] Appendix wholly fails to describe how the
              Government conducted its end-of-life and discontinued product
              analysis. There is simply no articulated process for assessing end
              of life, such as whether the Government researched each part
                                               11
               number, consulted the Letters of Supply, reviewed technical
               documentation in light of requirements, etc. There is no support
               for, and the Government has not cited to anything purporting to be,
               the process by which it conducted its end-of-life and discontinued
               product analysis.

CDW-G Reply at 8-9.

        CDW-G’s argument fails. The RFQ provides that “Quoters shall not quote products that
are end of life. The decision as to whether the Quoter’s quoted product is an end of life item
rests solely with the procurement evaluation team.” D. Appx at 190. While CDW-G argues that
there is no explanation of how the Government conducted this analysis, the Government’s
Appendix does make clear that the GSA did conduct this analysis. In fact, when GSA found an
end of life product, GSA identified it and brought it to the attention of the quoter. When
evaluating one of the quotes, GSA determined that “[w]hile the quoted item itself meets the
minimum salient characteristics, the item quoted is discontinued/end of life.” D. Appx at 726.
Upon identifying this end of life product, the GSA brought it to the quoter’s attention, and a
different product was substituted in that quoters final quote. Id. at 727. Based on the record
before the Court, it does not appear that the GSA’s consideration of the end of life issue was
arbitrary or capricious simply because the GSA did not specifically state that each product was
not an end of life product.

                      c)      CDW-G is unlikely to succeed in arguing that the government
                      failed to conduct the best-value tradeoff as contemplated in the RFQ.

        CDW-G’s final argument is that the Government failed to conduct a best-value tradeoff
as required under the RFQ because the Government “improperly applied a mechanically rote
exercise aimed only at reviewing the overall evaluated scores of offerors to determine the list of
awardees, without actually conducting the tradeoff of price and non-price factors it was required
to perform.” CDW-G Mot. at 10. While CDW-G acknowledges that the Government discussed
the merits of the awardees at the various phases of the best-value tradeoff, it purportedly “wholly
failed to consider the merits of CDW-G’s proposal and instead irrationally relied solely on the
mechanical application of point values.” CDW-G’s Reply at 11. While CDW-G clearly believes
a more detailed analysis should have been documented, that is not the issue for the Court to
decide. The issue for the Court is whether what the GSA did was rational. It was.

        Before turning to the merits of CDW-G’s argument, the Federal Circuit’s precedent
makes clear that this Court is to provide the deference to the Agency’s best value tradeoff. E.g.,
Med. Dev. Int’l, Inc. v. United States, 89 Fed. Cl. 691, 702 (2009) (“A court reviewing a best
value procurement agency action must be highly deferential, and the agency that made the
determination in question is presumed to have acted in a reasonable and rational manner.”)
(citing Advanced Data Concepts, Inc. v. United States, 216 F.3d 1054, 1057 (Fed. Cir. 2000)
(additional citation omitted); see also Galen Med. Assocs., Inc. v. United States, 369 F.3d 1324,
1330 (Fed. Cir. 2004) (“Additionally, as the contract was to be awarded based on ‘best value,’
the contracting officer had even greater discretion than if the contract were to have been awarded
on the basis of cost alone.”) (citation omitted).

                                                12
        As explained above, the best value trade off, which spans thirty pages of the decision
document, proceeded in six phases. In the first phase, the Agency identified the four quoters that
were rated in the top nine for their technical scores and were within the nine lowest-priced
quotes. D. Appx at 952-56. Given that the Agency was planning for nine awards, this
combination would appear to rationally identify the candidates likely to be the most beneficial
quotes for the Government. CDW-G argues that the analysis was flawed, however, because the
decision refers to the unsuccessful quoters in the collective, without mention of CDW-G
specifically. CDW-G Reply at 12-14 (citing Revised Award Decision Document, Tradeoff
Analysis Process Explained, D. Appx at 952 (“Red River is number three in price as compared to
sixteen quoters in this tradeoff analysis.”); id. at 953 (“New Tech is ranked number seven in
points and nine in price.”); id. (“New Tech is number seven in price as compared to sixteen
quoters in this tradeoff analysis.”); id. at 954 (“These four quotes were both the top nine
evaluated quotes in terms of price and the top nine in terms of non-price factors proving them to
be the best value total solution for the Government.”)). Given that each of the four potential
awardees from Phase I—Red River Technology, LLC, New Tech Solutions, World Wide
Technology, LLC, and Govplace, Inc.—was higher rated technically and lower priced than
CDW-G, it is hard to imagine what trade off was necessary here. In any event, the GSA
explained what made these proposals technically superior. For example, regarding Red River,
the Government states:

               One of the key components in Red River[‘]s quote is their vast
               breadth of OEMs coverage for the 275 “named OEMs” in the
               Breadth of OEMs self scoring assessment. Red River can cover [
               … ] of 21 of the mandatory OEMs listed in RFQ section 15.1(a)
               and 15.2.7 of the RFQ. Of the top tier OEMs (Tier 1, Tier 2, Tier
               3, Tier 4, Tier 5, and Tier 7 OEMs having points values of 150 or
               more) listed within the Attachment B – Breadth of OEMs Self
               Scoring Assessment, Red River has the ability to supply [ … ] out
               of 50 of those OEMs products.

D. Appx at 952; see also D. Appx. 953 (similarly discussing the OEM coverage of the other
phase one awardees).

       CDW-G fails to identify anything that requires the Government to specifically compare
each proposal to each other when proposals being considered are both higher rated technically
and lower priced than CDW-G’s. Indeed, “[i]t is well settled that the government is only
required to make a ‘cost/technical tradeoff . . . where one proposal is rated higher technically
than another, but the other is lower in cost.’” Indus. Property Mgmt., Inc. v. United States, 59
Fed. Cl. 318, 324 (2004) (quoting State Mgmt. Servs., Inc., B-255,528 Comp. Gen., 1995 WL
19600 at *5) (additional citations omitted) (alteration in original).

        CWD-G next argues that the remaining five rounds of trade off suffered from the same
flaw. CDW-G Reply at 12. As an example, CDW-G attacks the GSA’s decision to award a
BPA to DH Technologies, which is higher rated technically but slightly more expensive than
CDW-G. See D. Appx at 961. CDW-G quotes the Government’s conclusion and points to all
the references to technical scores:

                                               13
              In summary, despite identical scores for the socioeconomic factor
              for all quoters in this tradeoff analysis and a slightly lower relevant
              experience score than PCMG, Telos, M2 Technology, CDW
              Government, FCN, Connection (GovConnection), and Iron Bow,
              there was a vast difference in the Breadth of OEMs score for DH
              Technologies quote as compared to the remaining quoters in this
              tradeoff analysis. DH Technologies has a vast Breadth of OEMs
              coverage with a total of 267 Letters of Supply. These differences in
              DH Technologies’ quote as compared to the remaining quoters was
              significant to the agency particularly their Breadth of products as
              the Breadth of OEMs Factor accounts for 87% of all points
              based non-price factor points available. DH Technologies
              lowered their initial BPA price by 51.22% from $329,434.75 to
              160,692.67. Despite their $160,692.67 BPA price making them the
              11th lowest quote of the twelve quotes in this tradeoff decision (or
              16th lowest price quote out of all quoters), DH Technologies
              quote provides better value to the Government relative to the
              overall objective of the acquisition.

Id. at 12-13 (quoting D. Appx at 963-64) (emphasis added in CDW-G Reply).

       Relatedly, CDW-G further underscores that, after indicating above that DH Technologies
received a higher BOEM Factor score, “[i]nstead of discussing how the DH Technologies’
BOEM scope was of greater benefit to the Government than other offerors’ BOEM scopes, the
Government focused solely on the fact that DH Technologies had a higher BOEM score:”

              DH Technologies has greater technical merit for the non-price
              factors than the other ten quoters (PCMG, Telos, Force 3, M2
              Technology, CDW Government, FCN, Connection (Gov
              Connection), MicroTechnologies, Iron Bow, Integration
              Technologies Group) in this tradeoff analysis. DH technologies
              vast breadth of products aligns with the fundamental scope of the
              2GIT acquisition. Their Breadth of products combined with their
              relative experience merits its higher price. There is a greater
              benefit to the Government to make an award to DH Technologies
              at a higher price as DH Technologies quote demonstrates qualities
              important to GSA and its customers regarding breadth of original
              equipment manufacturers, relevant experience [which was lower
              than other offerors, including CDW-G], and socioeconomic
              makeup [which was identical to all other offerors in this tradeoff
              analysis]. The Government has determined that there is minimal to
              no increased risk in awarding to DH technologies at a higher price.
              DH Technologies’ quote did not contain any finding[s] that have
              not been cured or adequately addressed through confer sessions or
              points deductions. DH Technologies’ quoted price of $160,692.67
              was determined fair and reasonable.

                                                14
Id. at 13-14 (quoting D. Appx at 964) (emphasis added in CDW-G Reply).

        The Court is unpersuaded by CDW-G’s arguments here as well. While the GSA was
certainly free to add even more detail to the 30 pages it spent explaining its best value trade off,
that was not required. Here, the GSA made clear in the RFQ that “The GSA evaluation team will
total the points scoring for evaluation non-price Factors 1, 2, and 3 for all the Quoters. The
Government will then select the potential awardees based upon an assessment and tradeoffs of
non-price factors and price. The amount of total points for non-price Factors 1, 2, and 3 will be
considered as part of the tradeoff analysis.” RFQ § 15.2.5.2, D. Appx at 201 (emphasis added).
To the extent CDW-G complains that it is the total points that the GSA considered for the OEM
factor rather than a granular analysis of each specific OEM is foreclosed by the RFQ.

        Moreover, the RFQ explicitly puts quoters on notice that the Breadth of OEM would be
the most significant technical factor for award. First, the Government explained that “[a]ll
evaluation factors other than cost or price, when combined, are significantly more important than
cost or price.” RFQ § 15.1(a), D. Appx at 187. Second, the Government made clear that the
most important non-price factor is the Breadth of OEMs Factor, stating:

               In addition to the Breadth of OEMs Factor making up 87% of the
               total possible points available for all points-based non-price
               factors, as the quotes became more equal with regard to the
               Relevant Experience and Socioeconomic Factors, the more
               controlling the Breadth of OEMs Factor became in the tradeoff
               determination. For this reason, most of the emphasis in the below
               tradeoff analysis will be placed on Breadth of Original Equipment
               Manufacturers as well as price.

D. Appx at 950 (emphasis added). When viewed under these criteria, the GSA’s explanation of
why DH Technologies’ quote was more beneficial to the Government than CDW-G’s is
sufficient. DH Technologies offered the broadest OEM coverage, which the GSA found to be “a
vast difference” between its proposal and the others. D. Appx at 963. Finally, it is important
that the price difference was minimal here – CDW-G’s evaluated price was [ … ], while DH
Technologies’ evaluated price was [ … ]. D. Appx at 961. Given the greater significance of the
non-price factors, it was rational for the GSA to find that the “vast difference” in DH
Technologies’ technical quote justified the small increase in evaluated price. While CDW-G
does not address the remaining trade off decisions, they are similarly documented. See D. Appx
at 959-60 (explaining that Sterling Computers’ proposal was superior on technical factors,
particularly breadth of OEM, and only slightly higher priced at $161,215.07); D. Appx at 967
(explaining that PCMG’s greater breadth of OEM offerings justified the slightly higher price of
$160,012.31); D. Appx at 970-71 (explaining that Telos’s higher rated proposal and lower price
justified award); D. Appx at 973-74 (explaining that M2’s slightly higher rated and less
expensive proposal was more beneficial to the Government).

                       d)      The Court will not consider CDW-G’s argument raised for the first
                       time in its reply that the record does not indicate a required comparative
                       analysis.

                                                15
         Finally, CDW-G introduces a new argument in its Reply that there is no record of the
Government’s “comparative analysis of each item quoted in the market basket” as required under
the RFQ. CDW-G Reply at 9-10. “Raising [an] issue for the first time in a reply brief does not
suffice; reply briefs reply to arguments made in the response brief—they do not provide the
moving party with a new opportunity to present yet another issue for the court’s consideration.”
Eden Isle Marina, Inc. v. United States, 89 Fed. Cl. 480, 507 n.25 (2009) (quoting Novosteel SA
v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)) (emphasis in original); see also RCFC
5.4(a)(2)(E) (requiring the “first brief or memorandum” to contain “a clear statement of the
argument, setting forth the points of fact and law being presented and the authorities relied
upon”) (emphasis added). This Court, like other courts, considers any argument raised for the
first time in a reply brief to be waived. E.g., 2M Research Servs., LLC v. United States, 148 Fed.
Cl. 99, 110 (2020) (“Arguments raised for the first time in a reply brief are not properly before
this court.”) (quoting United States v. Ford Motor Co., 463 F.3d 1267, 1276 (Fed. Cir. 2006));
Tetra Tech Amt v. United States, 128 Fed. Cl. 169, 184 (2016) (“[I]t is ‘well established that
arguments not raised in the opening brief are waived.’”) (quoting SmithKline Beecham Corp. v.
Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006)) (additional citations omitted).

        While it is true that CDW-G did not have access to the Agency’s decision document until
the Government filed its Response to the preliminary injunction motions, CDW-G’s argument is
based on the presumption that the Administrative Record is devoid of any documentation of the
Agency’s analysis, which is unsupportable at this stage. What we do know at this stage is that
the evaluation team:

           1. “[C]onducted an independent analysis of the individual items quoted by each
              quoter to determine if the prices quoted for each item was at or below their
              schedule prices”;

           2. “[C]onducted a price analysis and made a determination as to whether each item
              quoted was determined fair and reasonable (independent of prices quoted by
              other quoters)”;

           3. “[C]onducted a [sic] analysis to determine whether discounts in each Quoters
              Attachment E - Market Basket - AMD 18 mirror the discounts quoted in
              Attachment F - Discount Rates - AMD 18”; and

           4.    “In accordance with RFQ section 15.2.1.1.2, the evaluation team also utilized
                other tools (i.e. standard deviation calculations, GSA’s Price Point PLUS Portal
                (4P Tool), which is a GSA developed market research tool that provides multiple
                data points to assist GSA contracting staff in determining whether fair and
                reasonable pricing has been obtained, etc.) in determining price reasonableness.”

D. Appx at 922 (emphasis added). This recitation makes clear that an analysis of each item was
performed. Once we have the Administrative Record, CDW-G may argue whether the record
sufficiently documents such analyses in its motion for judgment on the administrative record and
for permanent injunctive relief.

                2.     CounterTrade does not establish a likelihood of success on the merits.
                                                16
        CounterTrade’s protest rests largely upon a dispute over what the RFQ required quoters
to propose as an Advanced Secure Web Gateway (“Gateway”). The Gateway, which is a
mandatory component for the price evaluation, is a computer network security device that
“controls web traffic” by processing all the data coming into and going out of a computer
network. CounterTrade Mot. at 16. As part of this processing, the Gateway “filter[s], strip[s],
block[s] or replace[s] web content to mitigate risks and prevent data loss.” Id. Much of
CounterTrade’s protest depends on whether quoters were permitted to include a “cold spare”
version of the Gateway that is only functional as a backup unit. While there is some dispute as to
what specific differences exist between the “cold spare” and primary devices, it is not disputed
that the cold spares lack any licenses and “are utilized as backup units.” D. Appx at 116
(discussing different versions of the ASG-S400-30 Gateway).

        The central question, therefore, is what the minimum characteristics were for the
Gateway under the RFQ. If CounterTrade is correct that only the more expensive version of the
Gateway meets the RFQ’s minimum requirements, then GSA erred in awarding BPAs to quoters
offering the cold standby devices. See, e.g., Centech Grp., Inc. v. United States, 554 F.3d 1029,
1038 (Fed. Cir. 2009) (“[A] proposal that fails to conform to the material terms and conditions of
the solicitation should be considered unacceptable and a contract award based on such an
unacceptable proposal violates the procurement statutes and regulations.’”) (quoting E.W. Bliss
Co. v. United States, 77 F.3d 445, 448 (Fed. Cir. 1996)) (alteration in original). Under the RFQ,
the minimum salient requirements for the Gateway are:
                         ***DEVICE ONLY***
                         Physical: Disk Drives= capable of supporting 6TB SAS; Boot Device= capable of
                         supporting 16GB SSD (redundant); RAM= capable of supporting 32GB;
                         Onboard Ports= capable of supporting (2) 10/100/1000Base-T capable w/bypass,
                         (2) 10/100/1000Base-T (non-bypass); 10/100Base-T, BMC Management Port
                         Optional NICs= capable of supporting 1GbE Fiber, 10Gb Base-T, or 10Gb Fiber;
                         Chassis= 1 RU
                         Available slots= 1 Full height/1 half height; (2) Power supplies= min 350W,
                         redundant, hot swappable
                         Integrated Threat Protection




D. Appx at 250. CounterTrade makes several arguments that the RFQ requires the licensed
version of the Gateway.

        First, CounterTrade argues that the cold standby device is merely a “backup component
for the specified Advanced Secure Web Gateway Device.” CounterTrade Mot. at 16; see also D.
Appx at 116 (recognizing that cold standby machines are “not functional without
configuration”). And as a backup component, according to CounterTrade, the cold standby
cannot be purchased without the primary gateway device and is typically only permitted for use
by OEMs and system licenses when the primary device is not functioning. Id. at 16-17. Thus,
the price listed for the cold standby is not an accurate reflection of the cost of purchasing a
functioning device. True enough. But that is only a problem if the GSA were seeking a
functional configuration through the price evaluation. It was not. The purpose of the price
comparison was to compare prices for a sampling of devices. According to the RFQ: “A market
basket evaluation approach will be utilized in evaluating price for this acquisition. The market
basket includes a sample of products most frequently purchased based on historical data.” RFQ
§ 15.2.1, D. Appx at 190.

                                                          17
        Second, CounterTrade argues that the minimum salient characteristics require the
necessary software for the Gateway to have “Integrated Threat Protection” as required by the
RFQ. This, according to CounterTrade, “requires that the device be functional and have
software to detect and isolate threats. A cold standby does not satisfy this requirement.”
CounterTrade Reply at 4. The Government, however, argues that “[t]he only difference between
the ‘cold standby’ parts and the part that CounterTrade proposed is that licenses are pre-installed
onto the version that CounterTrade proposed but have yet to be installed onto the cold standby
devices.” Def.’s Resp. at 19-20. Both CounterTrade and the Government rely solely on
statements appearing on the same page of the GSA’s evaluation.

        According to CounterTrade, when the GSA recognized that the cold standby “is not
functional without configuration,” D. Appx at 116, that necessarily means that it does not have
any software installed on it at all. CounterTrade Reply at 10. The Government, however, relies
on the same discussion to conclude that “[t]he only difference between the ‘cold standby’ parts
and the part that CounterTrade proposed is that licenses are pre-installed onto the version that
CounterTrade proposed but have yet to be installed onto the cold standby devices.” Def.’s Resp.
at 19-20 (citing D. Appx at 116). But there is nothing about the GSA’s recognition that the cold
standby is not functional without configuration that compels the conclusion that there is no
software at all installed on the device. Instead, it could just as easily mean that the device will
not work until licenses are installed, as the Government asserts. Indeed, as the Government
points out, the RFQ specifically states that quote is for the “***DEVICE ONLY***.” The
Government added “device only” to the RFQ in Amendment 18 because quoters were offering a
wide variety of Gateways ranging from cold standby to versions licensed for many users and the
GSA wanted to clarify what it was seeking. Def. Resp. at 21-22. There is nothing irrational
about the GSA’s determination that the cold standby satisfied the RFQ’s requirements.

        Third, CounterTrade argues that quoters could not have complied with requirements to
provide documentation showing that a cold standby satisfied all the RFQ’s minimum salient
characteristics. CounterTrade Mot. at 17. CounterTrade observes that all “[q]uoters were
obligated to include sufficient supporting detail to evidence that the specific part they proposed
satisfied the RFQ’s minimum salient characteristics.” Id. As such, CounterTrade maintains that
the “awardees simply could not have provided the requisite supporting documentation to confirm
that the part number they proposed (which has a “CS” at the end designating the device as only a
“cold standby”) actually complies with the RFQ requirements.” Id. And that the Government
did not provide the specification sheets in its Appendix with the cold standby part number
confirms that none were submitted. CounterTrade Reply at 9-10. Therefore, according to
CounterTrade, “the awardees’ failure to provide the required documentation to demonstrate that
their cold standby units met all RFQ requirements . . . render[s] the award decision as improper
and unlawful.” Id. at 10.

        The Court is not persuaded. Because, as explained above, the cold standby appears to
satisfy all RFQ minimum requirements, there is no reason to conclude that documentation of a
cold standby Gateway was insufficient to show that it met all RFQ requirements. Moreover, to
the extent CounterTrade argues that the lack of any documentation in the Government’s
Appendix establishes that no quoter included such documentation presumes that the
Administrative Record lacks any such documentation, which is not supportable at this time.

                                                18
         Finally, CounterTrade points to the consideration of Blue Tech’s quote as showing that
the GSA failed to consider the specific part numbers being offered and “only looked at the
characteristics of the broader model series (SG S400-20), as opposed to the characteristics of the
part number actually proposed (SG-S400-20-SRP).” CounterTrade Reply at 11. But, as
CounterTrade recognizes, the GSA rejected Blue Tech’s quote. With regard to other quotes, the
GSA clearly recognized the specific part numbers offered. See, e.g., D. Appx at 706
(recognizing the changed Gateway part number in an accepted proposal). There is no indication
in the limited record before the Court that the GSA improperly reviewed documentation in
proposals it did not reject. Finally, the Court is not able to determine at this stage whether Blue
Tech’s documentation is sufficient, particularly considering Blue Tech’s arguments that the RFQ
only requires a device that is “capable of supporting” certain size hard drives and memory. See
Blue Tech Compl. ¶¶ 21, 48.

       Because neither movant has shown a likelihood of success on the merits, this factor
weighs against granting injunctive relief.

       B.      CDW-G and CounterTrade establish irreparable harm.

        To obtain injunctive relief, CDW-G and CounterTrade must show that they would not
“have an adequate remedy at law absent an injunction.” Std. Commc’ns, Inc. v. United States,
101 Fed. Cl. 723, 744 (2011) (citation omitted). Here, CDW-G and CounterTrade claim
irreparable harm in the form of lost profits from work that they will not be able to compete for.
CDW-G Mot. at 11-12; CDW-G Reply at 15-18; CounterTrade Mot. at 19-21; CounterTrade
Reply at 12-13. Here it appears that the Government is waiting to issue numerous orders against
the BPAs and intends to do so without limitation during the pendency of this litigation (likely
through mid-June). See Contracting Officer’s Decl. ¶ 9, ECF No. 53-3 (stating that the “Air
Force and federal agency customers have delayed millions in infrastructure investments awaiting
the 2GIT BPA awards.”).

        To the extent that CDW-G and/or CounterTrade prevail at the end of the case, there is
nothing the Court can do to remedy the lost opportunity to compete for this work and the lost
profits associated with their lost opportunity. Indeed, there is no adequate remedy for this harm
available at law because the only monetary relief the Court could award is bid preparation costs.
E.g., 28 U.S.C. § 1491(b)(2) (“To afford relief in such an action, the courts may award any relief
that the court considers proper . . . except that any monetary relief shall be limited to bid
preparation and proposal costs.”); see also Bean Dredging Corp. v. United States, 22 Cl. Ct. 519,
524 (1991) (finding irreparable harm “because plaintiffs could recover only bid preparation
costs, not lost profits, through an action at law”).

       Therefore, this factor weighs in favor of granting injunctive relief.

       C.      The balance of the harms weighs against injunctive relief.

       The third factor in determining whether to grant a preliminary injunction is that the
balance of hardships favors the petitioning party, i.e. the plaintiff’s hardship outweighs the
hardship to the Government and to third parties. E.g., Akal Sec., Inc. v. United States, 87 Fed.
Cl. 311, 320 (2009). In considering this factor, the Court must “give due regard to the interests
                                                19
of national defense and national security.” 28 U.S.C. § 1491(b)(3). Where national security
issues are implicated, “the fact that a delay in the conduct of this procurement would raise
national defense concerns clearly places the weight of the balance-of-harms factor on
defendant’s side of the scale.” Aero Corp., S.A. v. United States, 38 Fed. Cl. 237, 241-42 (1997).

        Here, the Government relies on the Contracting Officer’s declaration, which sets forth
several national security concerns regarding delays in the 2GIT awards. Def’s Resp. at 25-27; id.
Ex. 1 (“C.O. Declaration”) (ECF No. 53-3). The harm to the Government from a preliminary
injunction is that “[p]recluding ordering under the 2GIT BPA will erode the Air Force, and other
Federal Agencies, FY21 Information Technology implementation of crucial supply chain risk
management controls and modernization strategy objectives to specifically address counterfeit
and malicious software threats in the commercial Information Technology supplier base [and] . .
. hamper government agencies from procuring products that will decrease the risk of compromise
and exploitation by threat actors to federal agencies.” Id. ¶ 5.

        As CDW-G and CounterTrade correctly note, however, every device and service offered
through the 2GIT quotes are already available to the Government. Since November 2019, the
Government has been able to obtain every device and service available under 2GIT through other
contract vehicles. See, e.g., CounterTrade Mot. at 22 (explaining that “government agencies can
continue to obtain the exact same products and services from numerous other GWACs, or from
individual orders/competitions through the GSA Schedule 70 contracts, i.e., purchasing through
“eBuy” or “GSA Advantage”). While this may be true, it does not fully obviate the national
security concerns here. As a GAO report titled “Federal Agencies Need to Take Urgent Action
to Manage Supply Chain Risks,” Rep. No. GAO-21-171, found that many agencies failed to
implement foundational practices for managing supply chain risks. This RFQ is intended to
address many of the GAO’s major findings and provides “[t]he only known approved Secure
Supply Chain Risk Management (SCRM) mandated vehicle for the Air Force to use to procure
all Air Force Network-related Information Technology products . . . .” C. O. Declaration ¶ 4.
While other contracts also have some form of supply chain risk management, see CounterTrade
Reply at 15, the Court cannot say that those vehicles provide the same level of security for the
Government. Indeed, the Contracting Officer does point to this procurement as “the only known
available procurement vehicle providing verification of SCRM compliant IT products for federal
agencies.” C.O. Declaration ¶ 13.

      The relative harm to CDW-G and CounterTrade—the potential lost profit on work
awarded during the short period of this litigation—does not outweigh the security risk to the
Government. Therefore, this factor weighs against awarding injunctive relief.

       D.      The Public Interest Weighs Against Injunctive Relief.

        The fourth and final factor in determining whether to grant a preliminary injunction is
whether the public interest favors such relief. “There is no dispute that ‘the public interest in
honest, open, and fair competition in the procurement process is compromised whenever an
agency abuses its discretion in evaluating a contractor’s bid.’” Torres Advanced Enter. Sols.,
LLC v. United States, 133 Fed. Cl. 496, 534, redacted opinion issued, 135 Fed. Cl. 1 (2017)
(citation omitted). “However ‘there is a countervailing public interest in minimizing disruption
[to the agency].’” Akal Sec., Inc., 87 Fed. Cl. at 321 (quoting Heritage of Am., LLC, 77 Fed. Cl.
                                                  20
66, 78 (2007)); see also Aero Corp., S.A. v. United States, 38 Fed. Cl. 237, 242 (1997) (“[A]
procuring agency should be able to conduct procurements without excessive judicial
infringement upon the agency’s discretion.”). Given that CDW-G and CounterTrade are unlikely
to succeed on the merits of their protests, as explained above, coupled with the national security
interests expressed by the Government, the Court finds that the public interest does not favor
granting them a preliminary injunctive relief. As such, this fourth factor weighs in favor of the
Government.

        The Court has evaluated the requisite four factors in determining whether to grant a
preliminary injunction. In the end, although CDW-G and CounterTrade will likely suffer some
degree of irreparable harm regarding work awarded during the litigation that they may not
compete for, that one factor does not overcome the remaining factors in this case. The lack of
likelihood of success coupled with the national security interests articulated by the Government
weigh heavily against granting injunctive relief.



                                           Conclusion
       For the foregoing reasons:

       1. Defendant-Intervenor Telos Corporation’s Motion to Dismiss, ECF No. 52, is
          DENIED;

       2. Defendant-Intervenor Red River Technology, LLC’s Motion to Dismiss, ECF No. 55,
          is DENIED;

       3. Plaintiff CDW Government LLC’s Motion for Preliminary Injunctive Relief, Case
          No. 21-1041 ECF No. 5, is DENIED; and

       4. Plaintiff CounterTrade Products, Inc.’s Motion for Preliminary Injunctive Relief, ECF
          Nos. 39 & 40, is DENIED.

       IT IS SO ORDERED.



                                                            s/ Edward H. Meyers
                                                            Edward H. Meyers
                                                            Judge




                                               21